At the 22nd session of the summit Conference of Heads of State or Government of Africa, held in Addis Ababa last July, my colleagues and brothers entrusted to me the weighty responsibility of presiding over the Organization of African unity. It is in that capacity as well as on behalf of the People's Republic of the Congo that I now address this Assembly.
The special opportunity provided by this forum of the United Nations prompts me first to pay a particular tribute to our world Organization, whose efforts in the service of Mankind and particularly of Africa reflect in a significant manner the hopes vested in it by our peoples.
I should like also, Sir, to extend to you my congratulations on your election to the presidency of the General Assembly at the forty-first session. I am persuaded that thanks to your personal qualities and your wealth of professional experience this session's work will proceed fruitfully and successfully. I assure you of the constant support of Africa in discharging your heavy responsibilities.
My gratitude goes similarly to your predecessor as President, Ambassador de Pinies, who so tactfully guided the work of the General Assembly
during the fortieth session.
I should like also to pay a warm tribute to the Secretary-General, Mr. Perez de Cuellar, who throughout his term of office has been able to effect reconciliation and rapprochement and to lead the Organization in a climate characterized by what has come to be called a crisis of multilateralism, while at the same time never failing to give African problems all the importance they
deserve and to recognize their urgency.
I would recall that the Organization of African Unity has always adhered loyally to the ideals of the United Nations, whose efforts to promote peace and development it has always supported. Indeed, the ideals of the two organizations to a certain extent overlap. This is borne out by the African States' great appreciation of the role played and the actions taken by the United Nations system.
In our opinion, this work, often carried out in difficult circumstances, deserves the sustained attention of all States, which should make more funds available to the world Organization so that it can carry out properly the tasks defined in the Charter. It wishes to do so, as shown by the excellent report of the Secretary-General; the only thing lacking is the ability to translate into concrete action the consensus that so frequently emerges among us.
In an international political system of increasing complexity, one feature of which is the growth of contradictory influences, it is more than every necessary to affirm that the United Nations is an irreplaceable instrument in the service of man, peoples and States.
As a counter to the spirit of destruction, injustice, the instinct to dominate and the impoverishment and enslavement of peoples, the United Nations is an important political enterprise which brings its full influence to bear on the conscience of present and future generations.
The United Nations has provided Member States with a forum for consultation where positive responses have been given to the many problems confronting our people, regardless of the differences between our countries and peoples, in terms of structure, levels of development and political and economic choices.
Whether dealing with the problems of collective security, dialog between the rich and poor countries, the economic and social crisis or the problem of peace and disarmament, the world Organization has always been able to encourage thinking that is directed to finding a better approach to those problems, and to define clearly the appropriate lines of action, which have now resulted in a series of measures that we must implement both individually and collectively.
Over a period of 41 years the United Nations system has become an indispensable institution, and we hope for its success and further strengthening. In a world divided by bitter antagonisms, where solidarity is breaking down and where interdependence, the need for which is so clear to everyone, is yet being thwarted by national selfishness, how can we not earnestly hope for the strengthening of the sole framework, the only institution, where men of different ways of thinking, from all countries, can still sit side by side, using their own particular genius and special characteristics to establish and then strengthen the necessary dialog between nations and cultures?
The Organization must certainly be kept in being. Consequently we are deeply concerned by the crisis of multilateralism. We believe that that crisis in which the Organization now finds itself, and which is the subject of an in-depth analysis by the Secretary-General in his annual report, as well as by the Group of 18 intergovernmental experts, can not be regarded merely as a financial crisis. It touches upon the very philosophy of international relations in our tine, and the degree of credibility given to the multilateral system, which has been patiently built up over 40 years. We therefore say yes to reform, if its purpose is to strengthen this valuable instrument, because a choice "between a world with the United Nations and a world without it would simply be a choice between the future, promising solidarity, mutual understanding and peace on the one hand and, the past, meaning mistrust and the use of force as a means of settling disputes, on the other.
Obviously improvements are necessary and desirable to ensure more rationalization, with a view to greater efficiency and work that is more closely geared to the noble aims of the San Francisco Charter. But the necessary changes should not lead to justification of the Organization's very existence being called into question.
How can we guarantee international peace and security, which are essential for the survival of nations and the development of the poorest countries, if the role of the United Nations and its prerogatives are diminished?
In this very Hall we proclaimed 1986 the International Year of Peace. That initiative was a clear reflection of the deep concern that the deterioration of the international climate has caused us.
The deployment in certain parts of the world of arsenals of weapons of great range and precision has contributed to the creation of doubts in men's minds and a state of anxiety among peace-loving and justice-loving peoples, and it has thus slowed the momentum of the United Nations in introducing a system of collective security.
However, hopes can be based on the setting up of channels for consultation to bring about a constructive dialog in the world. In that connection, the bold initiatives taken by the United Nations, including an appeal for general and complete disarmament, are praiseworthy and deserve to be encouraged. Similarly, we should encourage the two main nuclear Powers, the Soviet Union and the United States, to continue a dialog that is vital for the whole of mankind.
Hence we wish to make a solemn appeal here to the super-Powers and the medium-sized Powers to make a genuine and sincere effort to bring the disarmament negotiations to a successful conclusion. In that regard, we particularly welcome the most recent agreements reached at Stockholm as a first step towards mutual trust between those on whom mankind's very survival depends.
Nevertheless, the peace to which the peoples of the whole world so earnestly aspire should not represent merely an absence of war or a dialog between the major Powers alone. Peace also means our societies and economies being able to ensure for each human being the increasing satisfaction of his fundamental needs.
It follows that mankind can enjoy a comprehensive and lasting peace only when the whole planet can enjoy the benefits of economic and social development, when all peoples can freely decide their own future, and when in each of our nations we have broken down the artificial barriers relating to race, religion and all other grounds for discrimination.
Unfortunately, this session is being held against a backdrop of economic and political crisis which hardly gives grounds for optimism - at least about the immediate future. This general crisis, which is so deep-rooted and far-reaching in its effects, has tragically affected the countries of the third world, and particularly those of Africa.
The recent United Nations surveys of the social situation in the world in 1985 and the world economy in 1986 have indicated that as far as international economic relations are concerned there has been an increase in protectionism and a lade of any genuine transfer of technologies and resources, to developing countries; there has been a breakdown in North-South negotiations, and there has been very severe pressure on commodity prices.
The consequences of these policies on the countries of the third world have been growing balance-of-payment deficits and increased indebtedness, bringing most of our countries to the brink of bankruptcy.
We have also noted that since the decade which terminated in 1980 a growing number of countries in the third world have been obliged to negotiate with international institutions and conclude agreements which in many cases have led to draconian measures involving substantial or even multiple currency devaluations, almost insupportable budgetary cuts, the elimination of currency subsidies for mass consumption goods, and the removal of protective measures relating to terms of foreign trade and external payments. In brief, there has been a whole range of very painful measures which in many cases have had no lasting effect.
These steps, designed to restore basic macro-economic equilibrium, have in many cases had very severe social consequences and have sometimes produced effects which have been very damaging to general development aims.
Pour months ago, there was a special session of the General Assembly cm the Critical Economic Situation in Africa, convened at United Nations Headquarters. This was the first time in the history of the Organization that such a session was held to consider the economic problems pertaining to a specific region. It was also the first time that the African continent officially brought its problems before the international community.
The special session gave us an opportunity to have a detailed discussion of the breadth and scope of the economic crisis which at present besets the African continent. It also made it possible to discuss appropriate ways of remedying the situation. The session adopted the United Nations Program of Action for Economic Recovery and Development 1986-1990. That decision symbolizes the firm political support which the international community is giving to Africa as part of the African Priority Program for Economic Recovery 1986-1990, and its commitment to improving the international economic climate in order to help Africa in its adjustment and development efforts.
I should like to reiterate that we, the peoples of Africa, are resolved to take every step required, both nationally and internationally, to bring about economic recovery, and growth and development in Africa, and to achieve the long-term development targets laid down in the Lagos Plan of Action.
Africa agreed to make all these efforts at a time when the international climate was unfavorable and when multilateral co-operation was at its lowest level.
Indeed, there have been substantial losses in its commodity markets because of the deterioration in the terms of trade, and it has been obliged to spend up to 50 per cent of its export earnings to pay the interest on its debts, at a time when public aid for development continues to decrease, Africa thus has become the
continent of negative transfers, because it is the victim of a growing imbalance which is caused by the continuing unfavorable trade situation.
The greatest challenge which must now be faced is the implementation of the above-mentioned United Nations Program of Action. The special session gave rise to an encouraging consensus when it adopted that Program of Action, but the unanimous support for the Program was not immediately accompanied by any specific offer of finance. It therefore is quite clear that the international community must make special efforts if it intends to mobilize and implement the African
Program of Action.
The whole international community, the donor countries, international and
non-governmental organizations and United Nations agencies, will all have to act in concert with the African countries, both individually and collectively, in order to mobilize the necessary resources.
In order to facilitate follow up in the implementation of these decisions, the Conference of Heads of State or Government of the Organization of African Unity (0A0) has already set up a standing steering committee. This committee is to draw up the practical ways and means for the execution of the Program of Action, in consultation with the United Nations system and other multinational and multilateral organizations, or agencies that provide financing. In addition to the standing steering committee, we decided to provide follow-up machinery at the regional and sub-regional levels. The decisions taken in the context of the priority Program can thus be carried out and incorporated in the development plans and the Programs of action adopted at the national level. At this point we should like to appeal to all countries to create similar machinery in order to make it easier to channel the necessary aid to bring Africa out of its economic recession.
It is equally important that the international community be aware of the detrimental effects of Africa's external debt which, because of the critical economic and financial situation which prevails in that continent is deserving of special treatment. That is why the 22nd Summit of the Heads of State and Government of the Organization of African Unity (OAU), has instructed me to continue my efforts to have an international conference held to deal with that particularly distressing problem. Once again, we shall be relying on the solidarity of the whole international community.
As I have just emphasized, the states members of the OAU have committed Africa to a very bold effort for economic recovery in the light of the current crisis. They are fully aware that in order to develop their nations, in order to exploit and to make full use of the tremendous wealth which exists in the continent, it is important to have high caliber human resources. That is why they have stressed the need to implement integrated Programs dealing with pure science and human and social sciences, education and literacy, the cultural industries, handicrafts, the development of tourism, and cultural co-operation.
In this connection, it should be recalled that it is since the statement of Monrovia, in July 1979, that the Heads of State and Government of Africa have publicly expressed their desire to place science and technology at the service of development. The priority Program for the economic recovery of Africa clearly stresses the fact that no country has achieved an economic breakthrough without the creation of a minimum basis for science and technology.
Africa is aware of the vital nature of what is at stake, namely mastery of both sciences and adopted techniques as well as state of the art technology which are the real key to tomorrow's world. Africa does not wish to and cannot fail in that undertaking. Even now, to indicate its interest in that endeavor, Africa, at the 22nd Summit of the OMJ took the decision to organize the first Congress of African scientists in Brazzaville, in the People's Republic of the Congo, next June.
I should like to take this opportunity to invite all institutions which might be interested to become closely associated with this venture.
Africa is also aware that a people which creates nothing is doomed to perish and that it is quite correct to assert with the philosopher that "Time is invention, otherwise it is nothing." It is precisely to encourage our young people to study science and technology with all the security that provides for the future that the OMJ has decided to institute a prize for scientific renaissance, the Sheikh Anta DIOP prize, which is named after a great African research worker whose role in affirming the cultural identity of Africa was a determining one.
In the field of the environment, practically everything has already been said on the deterioration of the natural environment in Africa, its causes, and the remedies required. Here, I should simply like to welcome the efforts of the international community and the valuable assistance it has provided to those African countries which have fallen victims to drought, desertification and other natural catastrophes.
Africa, for its part, is determined to achieve food self-sufficiency between now and the year 2000, in accordance with the relevant resolution of the Food and Agriculture Organization (FSO). Therefore, we request massive and decisive support on the part of the international community to enable Africa to ensure its security and autonomy in the natter of food.
At a recent meeting in Yamoussoukro In the Cote d'Ivoire, the African Ministers of Agriculture adopted a strategy to bring about food self-sufficiency and defined a consistent agricultural development programs for the next 25 years.
What we must do today is to move on from the stage of emergency aid to structural assistance, which will make it possible for in-depth action to be pursued, a sort of action which frees people from the nightmare of famine and poverty.
Apart from the economic challenges which it has to face the African continent is also beset by a situation of ongoing war, which has been imposed upon it by the minority racist regime of Pretoria. That problem is a matter of major concern to our Organization.
More than a quarter century after this Assembly adopted its Declaration on the Granting of Independence to Colonial Countries and Peoples, in resolution 1514 (XV) of December 1960, Africa is still seeking to free itself from the last bastion of colonialism.
The question of Namibia has not yet been resolved despite United Nations resolutions and international pressure. The meetings, held recently in Vienna and New York on this serious problem nevertheless clearly indicate our firm resolve to put an end to the illegal occupation of that Territory, a Territory occupied by a regime which, relying on its strength and on support from outside, defies the international community. We must therefore state, loud and clear, that for us the only sound basis for a final settlement of this problem is Security Council resolution 435 (1978), and that there can be no room for any sort of diversionary tactics.
The problem is essentially one of decolonization and nothing else. The linkage which has been artificially established with the domestic situation in Angola cannot alter this truth.
The tense situation that prevails today in South Africa itself is due to the arrogance of the apartheid regime, which continues to defy the international community by maintaining an odious and anachronistic system with complete impunity. It is up to the General Assembly, which has declared the system of apartheid to be a crime against humanity, to shoulder its responsibilities in full.
We must act in accordance with our conscience and with the measures we adopt here. I do not believe that in this Hall there are any representatives of any States who support racism. That being the case, if we are all fundamentally anti-racist, what are we waiting for, both individually and collectively, before we
abolish this system which is rejected by each and every one of our societies?
Those who maintain that the use of force should be prohibited even in the case of those struggling against apartheid are people to whom we would say that there is one minimum requirement: the application, under Chapter VII of the Charter, of global and mandatory sanctions, which would help at least to eradicate apartheid
peacefully if the entire international community were to abide by them. The oppressed people of South Africa and the front-line countries have themselves agreed to suffer the effects of such sanctions if this is the price to be paid for their dignity. Furthermore, have they not said that there is no suffering worse than that which is inflicted upon them by their masters and oppressors in Pretoria?
That is why it is urgent for the international community to find definitive solutions to the questions of Namibia and South Africa, while at the same time giving more resolute support to the heroic struggle of these peoples, under the leadership of the South West Africa People's Organization (SWAPO), the African National Congress (ANC) and the Pan Africanist Congress (PAC), by contributing substantially to the funds set up for southern Africa, particularly that recently created in the context of the Movement of Non-Aligned Countries, by effectively implementing the resolution adopted by the General Assembly at its recent special session on the question of Namibia, and the special declaration on southern Africa adopted at the eighth summit conference of the non-aligned countries.
Africa is also deeply disquieted by the problem of Western Sahara. Here, we should express our gratification at the close co-operation that exists between the Secretary-General of the United Nations and the Organization of African unity on this matter. I would like to tell Mr. Javier Perez de Cuellar that we are quite ready to seek, with him, ways of bringing the two parties to the conflict to a settlement that will safeguard the rights of the Sahraoui people and bring peace and co-operation in the subregion.
As regards Chad, there is an urgent need for a sincere and definitive reconciliation among all the inhabitants of Chad so that, without any foreign interference whatsoever, this country may be able to regain its peace, national unity and territorial integrity.
I could not conclude my remarks without referring to the on-going tensions in other parts of the world. On the basis of the attachment of African peoples themselves to peace and understanding, may I voice the hope that reason and wisdom will prevail over any other considerations. My country, the People's Republic of the Congo, has made good-neighborliness one of the corner-stones of its foreign policy. It was probably this fact that won for it the votes of all of Africa at the most recent summit meeting of the Organization of African Unity. That is the reason why, wherever conflicts arise, whether they be absurd or justified, we say that there is nothing like negotiation and consultation, for military victories are the most perilous inasmuch as they sometimes incur rancor and are therefore ephemeral.
That is why, in the Middle East, we advocate a just and lasting peace, together with mutual respect for the sovereignty of all States in the region, the restoration of those territories that have been taken by force, and the recognition of the right of the Palestinian people to a homeland.
On this burning issue of the present day, I would like to expatiate a little and to recall that it was in December 1972 that the People's Republic of the Congo, learning a lesson from the persistent tension in that region, decided to break off its diplomatic relations with Israel. A year later, following the October war in 1973, the Organization of African Unity decided to break off relations with the Jewish State out of solidarity with the Arab peoples and the struggle of the Palestinian people, under the leadership of the Palestine Liberation Organization (PLO).
Since that date, the situation has hardly changed; hence the Organization of African Unity has not changed its position. Our support for that just cause is therefore still fully in force. The People's Republic of the Congo, in keeping with its foreign policy and pursuant to the decisions of the OAD, through we reiterates that it will maintain that correct attitude until such time as Israel changes its policies. There can be no possible ambiguity in regard to this matter.
In regard to the Gulf conflict, we should like to make an urgent appeal to our Iraqi and Iranian brothers to put an end to an endless war, damaging to their own interests.
The same concern leads us to hope that the peace-lowing Afghan and Khmer peoples will very soon recover peace and unity.
Nor can we forget that the Korean peninsula is also aspiring to peace, which necessarily involves an open and frank dialog between the two fraternal divided States. The peaceful reunification of Korea remains an essential objective to be achieved.
In Central America, we support the initiatives of the countries in the region to bring about an atmosphere of peace and mutual trust guaranteeing peaceful coexistence.
Here I should like to reiterate the right of every State freely to choose the regime it prefers without any foreign interference.
We have just seen that the world is faced with significant challenges which, in the case of Africa, have become real tragedies. Africa remains convinced that those challenges cannot be met in a world in upheaval, a world which is divided and beset by fear and where inequity prevails.
That is why the Organization of African Unity is working for peace, harmony and the establishment of a new international economic order that is more just and more equitable.
Africa expects the international community not to remain silent and powerless in the face of such basic and legitimate concerns. It reiterates its solidarity with the rest of the world in the task of restoring to the United Nations the dynamism it requires to carry out and to preserve its noble objectives.
Hence our message is one of peace, solidarity and hope.
